Filed 7/13/16 P. v. Turner CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069005

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD261039)

BRIAN L. TURNER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael T.

Smyth, Judge. Affirmed.

         Alex Kreit, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Brian L. Turner of unlawful taking and driving a vehicle (Veh.

Code, § 10851, subd. (a)). Turner admitted two strike priors (Pen. Code, § 667, subds.

(b)-(i)). The court thereafter struck one of the priors and sentenced Turner to a term of 32

months.
         Turner filed a timely notice of appeal.

         Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating counsel has not been able to identify any reasonably

arguable issue for reversal on appeal. Counsel asks this court to review the record for

error as mandated by Wende. We offered Turner the opportunity to file his own brief on

appeal but he has not responded.

                                  STATEMENT OF FACTS

         On February 21, 2015, Angelina Armstrong reported her car had been stolen. She

told police that her "ex-boyfriend," Brian Turner, had taken her key and then took her car.

Turner was arrested in the car on February 23, 2015.

         Turner denied stealing the car. He basically said he had taken the car out longer

than was probably intended.

         Prior to the trial, Turner called Armstrong from the jail. The conversation was

recorded. There Turner told Armstrong that she needed to tell the jury that he had

general permission to use the car, although he did not specifically obtain permission that

night.

         At trial, Armstrong changed her statement about the events. She testified that

Turner had a set of keys to the car and that he was "able to use the car." She denied

telling police that Turner did not have permission to use the car.

                                        DISCUSSION

         As we have noted above, appellate counsel has asked the court to review the

record for error as mandated by Wende, supra, 25 Cal. 3d 436. Although counsel has not

                                               2
been able to identify any reasonably arguable issues for reversal on appeal, he has

identified several possible, but not reasonably arguable issues for our consideration.

Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel offers the

following possible issues:

       1. Whether the trial court erred in instructing the jury with CALCRIM No. 3711

regarding acts by a defendant to hide evidence or to discourage someone from testifying;

       2. Whether the court erred in refusing to redact the word "blood" from the audio

recording of Turner's conversation with Armstrong;

       3. Whether the trial court erred in instructing the jury with CALCRIM No. 18202

regarding the issue of lack of permission for unlawful taking and driving a vehicle.




1      CALCRIM No. 371 provides: "If the defendant tried to hide evidence or
discourage someone from testifying against him, that conduct may show that he was
aware of his guilt. If you conclude that the defendant made such an attempt, it is up to
you to decide its meaning and importance. However, evidence of such an attempt cannot
prove guilt by itself. [¶] If the defendant tried to create false evidence or obtain false
testimony, that conduct may show that he was aware of his guilt. If you conclude that the
defendant made such an attempt, it is up to you to decide its meaning and importance.
However, evidence of such an attempt cannot prove guilt by itself."

2      CALCRIM No. 1820 provides: "The defendant is charged in Count 1 with
unlawfully driving a vehicle. [¶] To prove that the defendant is guilty of this crime, the
People must prove that: [¶] 1. The defendant drove someone else's vehicle without the
owner's consent; [¶] AND [¶] 2. When the defendant did so, he intended to deprive the
owner of possession or ownership of the vehicle for any period of time. [¶] Even if you
conclude that the owner had allowed the defendant to take or drive the vehicle before,
you may not conclude that the owner consented to the driving or taking on February 23,
2015, based on that previous consent alone. [¶] A vehicle includes a passenger vehicle."
                                             3
      We have reviewed the entire record. We have not discovered any reasonably

arguable issue for reversal on appeal. Competent counsel has represented Turner on this

appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                         HUFFMAN, J.

WE CONCUR:



             BENKE, Acting P. J.



                 McDONALD, J.




                                           4